UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6240


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KEVIN RODELL JOHNSON, a/k/a Chucky,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Albert V. Bryan, Jr.,
Senior District Judge. (1:95-cr-00319-1)


Submitted:    May 21, 2009                      Decided:   June 10, 2009


Before WILKINSON and      NIEMEYER,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kevin Rodell Johnson, Appellant Pro Se.   Dana James Boente,
Acting    United States  Attorney,  Tracy  Doherty-McCormick,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kevin Rodell Johnson appeals a district court order

denying   his    motion   for   a    sentence     reduction   filed     under    18

U.S.C. § 3582(c) (2006).        We affirm.

            The legal interpretations of the Sentencing Guidelines

and the amendments are reviewed de novo.                 Factual findings are

reviewed for clear error.           See United States v. Turner, 59 F.3d

481, 483-84 (4th Cir. 1995).          This court reviews the denial of a

motion for a reduction in the sentence under § 3582(c)(2) for

abuse of discretion.        United States v. Goines, 357 F.3d 469, 478

(4th Cir. 2004).

            We find the district court did not err in concluding

that at sentencing Johnson was held responsible for more than

4.5 kilograms of crack cocaine.             Thus, he was not eligible for a

sentence reduction under Amendment 706.                 Accordingly, we affirm

the   district    court’s    order.         We   deny   Johnson’s   motion      for

appointment of counsel.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the    court    and    argument     would   not   aid     the

decisional process.

                                                                        AFFIRMED




                                        2